Title: To John Adams from James Bowdoin, Sr., 10 August 1789
From: Bowdoin, James, Sr.
To: Adams, John



Sir
Boston August 10. 1789

As it is the duty of every good citizen to counteract, as far as he can, any measures that may operate injuriously to the Public, I am constrained to inform you of a plan, which if successful, will have that operation in the important department of the Administration of Justice in this Commonwealth.
We have a perfect confidence, and are therefore happy, in the Gentlemen, who now constitute our Supreme judicial Court: but it is the wish of some intriguing individuals to get themselves seated upon that Bench: and for this purpose, it is their design, that the Chief Justice, Mr. Cushing, who is a most worthy character, should be appointed to the Federal Bench. In that case they expect, and have reason to expect, his place will be supplied by a man totally disagreeable to all the other Justices; and whose appointment will probably, or rather certainly, occasion the resignation of most or all of them: in which case they have little room to doubt of their own appointment.
To secure effectually the completion of this laudable manœuver, they have been for some time past exerting themselves in every possible way: and it is probable, that before this time you have been made sensible of their exertions. In short, Sir, to be perfectly explicit, if Mr. Chief Justice Cushing be appointed to the federal Bench, the consequences abovementioned will assuredly take place.
I have a high regard for Judge Cushing, and think the public good necessarily connected with his continuance in the Office of Chief Justice, which he holds with great dignity to himself, and advantage to the Commonwealth
As you wish the peace and happiness of the Commonwealth, you will permit me, with the friends of Good Government, to hope, you will use your influence with his Excellency the President of the United States, for preventing the evil, that will arise from the removal of Mr. Cushing from the Office of Chief Justice, especially as there is a Gentleman here, every way qualified, who ’tis said, has been recommended to the President, for the Federal Bench.—I mean the Honble. John Lowell, Esqr., who was one of the Admiralty Judges under the late Federal Constitution; and with whose person and character you are perfectly well acquainted.
With the most disinterested esteem, I have the honor to be, Sir, yr. Excy’s most obt. hble. Servt.
James Bowdoin